Citation Nr: 1421914	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-36 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for peyronie's disease. 

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for peyronie's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to May 1971.  The Veteran was awarded the Combat Infantryman's Badge. 

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that decision, the RO, in pertinent part, denied entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151, for peyronie's disease and denied entitlement to service connection on a direct basis.  The Veteran appealed this action to the Board.  

In January 2011, the Veteran cancelled his request for a hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2013).  Appellate review may proceed.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  In August 2013, additional medical evidence was associated with the virtual file without a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  However, this medical evidence, consisting of VA treatment records dated to August 2013, is not pertinent to the claims decided below.  Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c). 



FINDINGS OF FACT

1.  The Veteran did not undergo a circumcision in active service and he did not have chronic symptoms or diagnosis of peyronie's disease in active service or continuous symptoms since service separation. 

2.  Peyronie's disease was first diagnosed many years after service and is not related to disease or injury or other event in active service.

3.  Peyronie's disease was not caused by VA medical treatment to include the vasectomy conducted on March 9, 2005 and this disorder existed prior to the VA medical and surgical treatment.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for peyronie's disease are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for peyronie's disease have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the notice requirements have been satisfied by letters dated in January 2009, July 2010, and August 2012.  The notice letters informed the Veteran of the evidence and information needed to substantiate a claim for service connection and for compensation pursuant to 38 U.S.C.A. § 1151.  The letters informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran it had to obtain any records held by any federal agency.  The letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letters told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice letters explained the type of evidence necessary to establish a disability rating and effective date.  The claims were readjudicated in the April 2012 and August 2012 Supplemental Statements of the Case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

VA has a duty to assist a veteran in the development of the claim.  In the present case, the evidence shows that only a portion of the Veteran's service treatment records are available and the remaining service treatment records including the enlistment examination and separation examination are missing.  The Board finds that any additional efforts to obtain the records would be futile.  The records that the National Personnel Records Center (NPRC) had in its possession were sent to VA in January 1984.  The NPRC conducted several searches for the missing records in January 1993, July 1999, and March 2003 and additional records were not located.  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds that VA has met this duty.  The Veteran was notified that his service treatment records were missing in a prior Board decision in July 1994.  He has actual knowledge of this fact.  See also the Veteran's letter to his congressman dated in April 1993.  In the January 2009 VA notice letter, the Veteran was informed of other types of evidence he could submit to substantiate his claim for service connection.  The Board finds that the Veteran was notified of alternative forms of evidence to submit in lieu of the service treatment records.  

Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996). 

Pertinent VA treatment records dated from the 1970's to 2013 including the records of the March 2005 vasectomy are associated with the file.  In February 2009, July 2010, and September 2010, the Veteran indicated that he had no additional information or evidence to submit in support of his claims.  

VA provided an examination and obtained a medical opinion in June 2010.  The VA medical opinion addressed the nature and likely etiology of the claimed disability. The examination report and medical opinion are adequate because the examination was performed by a medical professional based on review of file and the Veteran's medical history.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner considered whether the peyronie's disease was medically related to injury or event in active service and whether the disease was caused by the VA treatment in March 2005.  The report is fully descriptive.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained for this issue.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds that no reasonable possibility exists that any other assistance would aid in substantiating the claim and VA met its duty to assist the Veteran.  

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To determine whether a veteran has an additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the condition after such care, treatment, or examination.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2013). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless the VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA's General Counsel has interpreted that under the provisions of 38 U.S.C. § 1151 benefits may be paid for disability attributable to VA's failure to diagnose and/or treat a preexisting condition when VA provides treatment or an examination.  Disability due to a preexisting condition may be viewed as occurring "as a result of" the VA treatment or examination only if it is shown that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VAOPGCPREC 5-2001.  The Board is bound by the precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2013).  Further, this precedent was codified under regulation: Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Analysis

Initially, the Board notes that a portion of the Veteran's service treatment records are not available for review and the Board finds that any additional searches would be futile.  As complete copies of the Veteran's service treatment records are unavailable for review, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's service records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). 

Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that a portion of the Veteran's service treatment records are unavailable, the appeal will be decided upon the evidence of record, and the Board will not draw a negative inference from the absence of service treatment evidence.

The Veteran contends that service connection is warranted for peyronie's disease.  He asserts that he underwent a circumcision in active service and this surgery caused the peyronie's disease.  In an April 2010 statement, the Veteran stated that when he was hospitalized for the right ankle injury in service in Fort Benning, he underwent a circumcision.  The Veteran stated that the doctor did not completely anesthetize his penis and he experienced pain when the foreskin was cut.  The Veteran stated that the pain was a "25" out of 1 to 10 (10 the worst).  The Veteran stated that he noticed a curvature of the penis after he served in Vietnam. He stated that in about 2003 or 2004, he underwent a vasectomy during which the doctor squeezed his right testable very hard and he was in pain.  The Veteran contends that these two traumas caused the peyronie's disease.  He asserts that he was told by his doctor that trauma can cause peyronie's disease.  See also the Veteran's reported medical history at the VA examination in June 2010.  The Veteran reported to the VA examiner that about one year after the circumcision., his penis curved to the left with and without an erection.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that peyronie's disease did not manifest in service and is not otherwise related to active service.  As discussed in detail above, complete copies of the Veteran's service medical records are not associated with the record and are considered lost.  The available service treatment records do not document complaints or treatment for peyronie's disease.  The available service medical records do not document that the Veteran underwent a circumcision in active service.  

The post-service medical evidence dated soon after service separation do not document complaints or findings of peyronie's disease.  The Veteran underwent a VA examination in September 1973 and he had no complaints or diagnosis of peyronie's disease or other penile disorder.  VA examination reports dated in July 1984, September 1992, and August 1996 indicate that examination of the penis and/or genitourinary system was normal.  He had no complaints or diagnosis of peyronie's disease or other penile disorder.  

The Veteran asserts that he underwent a circumcision in active service and this procedure was very painful, caused trauma to his penis, and caused the peyronie's disease.  However, the Board finds that the weight of the evidence establishes that the Veteran did not undergo a circumcision in service and did not have any genitourinary complaints until over 20 years after service separation.  

The Board has considered the Veteran's lay statements that he underwent a circumcision in active service and this caused trauma to the penis and led to the peyronie's disease.  See the Veteran's statement dated in April 2010.  He also reported that his penis began to curve one year after the circumcision.  The Board notes that the Veteran is competent to report first hand events such as undergoing a certain surgical procedure and observable symptoms such as curvature of the penis.  However, the Board finds that the Veteran's lay statements are not credible and are outweighed by objective medical evidence of record.  The Veteran's credibility is undermined by the fact that his own statements were first made in connection with his claim for compensation benefits, were made almost 30 years after service, and are not supported by the evidence of record.  Review of the record shows that the Veteran first filed a claim for compensation benefits in 1985 and he did not mention or report a penile disorder or peyronie's disease.  He filed ten more claims from 1985 to 2008 and he did not file a compensation claim for peyronie's disease.  He first filed the claim for service connection for peyronie's disease in 2009.  

The weight of the medical evidence of record shows that the Veteran was found to be uncircumcised after service separation.  For instance, a September 1992 Agent Orange examination report notes that physical examination revealed that the Veteran was uncircumcised and his external genitila was normal.  Also, as noted above, the VA examination reports dated in September 1973 and July 1984 report no complaints, findings, or diagnosis of peyronie's disease or other penile disorder.  

The Board finds that the medical evidence dated in September 1992 is more probative than the Veteran statements made in connection with his claim for compensation benefits.  The Board finds that the medical evidence is objective and reliable.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, information recorded over twenty years after the event in question.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not undergo a circumcision in service and he did not have peyronie's disease in service or soon after service.    

Post service medical evidence shows that the earliest indication of treatment for peyronie's disease was approximately the mid 1990's.  VA treatment records dated in June 2006 and July 2007 indicate that the Veteran reported having a curvature of the penis for 10 years and this would date the symptoms to about 1996 or 1997.  The Veteran did not identify any treatment of peyronie's disease until over 20 years after service separation.  He does not provide any information or lay evidence as to the symptoms of peyronie's disease during the 20 years following service separation.  There is no evidence of peyronie's disease until the mid to late 1990's.  

The Board finds that the weight of the evidence demonstrates that the peyronie's disease was not caused by any in-service event or injury and is not medically related to service.  There is no competent evidence which relates the peyronie's disease to active service.  The Veteran was afforded a VA examination in June 2010.  He indicated that he had undergone a circumcision in service, the penis was not properly anesthetized, and he experienced severe pain during the procedure.  The Veteran also reported undergoing a vasectomy at VA in 2005.  The VA examiner noted the Veteran's reported medical history and examined the Veteran.  The VA examiner noted that he could not find a report of a circumcision in service or that there were any complications from this procedure.  The examiner indicated that the VA treatment records showed that the Veteran had undergone a vasectomy in 2005 and the post-operative note documents that there were no complications following this procedure.  As to the etiology of the peyronie's disease, the VA examiner noted that the underlying pathogenesis of the Peyronie's disease is unknown but it was likely multifactorial with an interplay between genetic predisposition, trauma, and tissue ischemia.  The VA examiner noted that most authorities postulate that peyronie's disease results from repeated blunt trauma to the penis during intercourse.  The VA examiner stated that the trauma that is thought to cause peyronie's disease is not trauma that would be caused from excision of the foreskin of the penis or surgical trauma to the scrotum with a vasectomy.  The type of trauma which is thought to be the possible cause of the peyronie's disease is blunt force trauma to the tunica albuginea of the corpus cavernosum of the penis.  The VA examiner opined that the peyronie's disease was less likely than not secondary to the circumcision on active duty.  The VA examiner stated that the rationale was that circumcision would not lead to blunt force trauma to the tunica albuginea of the corpus cavernosum and there is no indication that this would cause buildup of plaque leading to the diagnosis of peyronie's disease.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In assessing such evidence, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens, supra; see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.   

The Board finds that the June 2010 VA medical opinion has great evidentiary weight.  The VA examiner reviewed the claims folder including the available service treatment records, considered the Veteran's reported medical history and lay statements concerning the peyronie's disease, and examined the Veteran.  The VA medical opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner provided the bases and rationale for the medical conclusion.  The VA examiner also provided an opinion as to the possible cause of peyronie's disease and the VA examiner concluded that the claimed circumcision and the vasectomy would not cause peyronie's disease.  The Board points out that the examiner has the skill and expertise to render an opinion as to the cause of peyronie's disease.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA medical opinion is based on sufficient facts or data, is the product of reliable principles and methods, and the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez; supra.

The Veteran has made general assertions and statements that the peyronie's disease was caused by a circumcision in service, he reported having curvature of the penis in service, and he has generally asserted that the peyronie's disease is related to service.  The Veteran, as a lay person, is competent to describe observable and firsthand events.  See Jandreau, 492 F.3d at 1377 n.4.  The Board has considered the Veteran's statements and observations.  As noted above, the Board finds that the Veteran's report of symptoms of peyronie's disease in service and one year after the claimed circumcision are outweighed by the more probative medical evidence which shows no evidence of peyronie's disease soon after service and for many years after service.  The Veteran's lay statements are not credible because these statements are not supported by the evidence of record and are inconsistent with the evidence of record.  Also, as discussed above, the weight of the evidence establishes that the Veteran did not undergo a circumcision in service.  

Regarding the Veteran's statements that the peyronie's disease is medically related to service, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology of peyronie's disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  A lay person is not competent to offer an opinion on complex medical questions.  In the case at hand, the Board finds that the Veteran does not possess the necessary medical expertise to competently opine as to the cause of the peyronie's disease.  There is no indication that the Veteran has the requisite medical training and/or expertise needed to diagnosis a genitourinary disability and provide a medical opinion as to the cause of such diseases.  Therefore, while the Board has considered the Veteran's lay assertions, it ultimately finds that they do not constitute competent evidence to establish a medical relationship between the current peyronie's disease and service. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for peyronie's disease on a direct basis, and the claim must be denied.  

In this case, the Veteran also contends that compensation should be awarded under 38 U.S.C.A. § 1151 for peyronie's disease.  The Veteran contends that as a result of the VA vasectomy in March 2005, he developed peyronie's disease.  The evidence of record reflects that on March 9, 2005, the Veteran underwent a vasectomy at the VAMC in Oklahoma City, Oklahoma.  The records indicate that the procedure was outpatient.  The follow-up records dated in April 2005 indicate that the Veteran had no postoperative complications and the incision as well healed.  See VA treatment records dated March 9, 2005 and April 21, 2005.  

The weight of the competent and credible evidence establishes that the Veteran's peyronie's disease was not caused by the VA medical treatment on March 9, 2005 to include the vasectomy and this disease existed before the VA medical treatment.  Nor do the records show any additional disability resulting from the VA surgical procedure.  VA treatment records dated in June 2006 and July 2007 indicate that the Veteran reported having a curvature of the penis for 10 years and this would date the symptoms to about 1996 or 1997.  

The Board finds that the weight of the evidence demonstrates that the peyronie's disease was not caused by the VA medical treatment on March 9, 2005 including the vasectomy performed on that date.  The Veteran was afforded a VA examination in June 2010.  He indicated that he had undergone a vasectomy in March 2005.   The VA examiner noted the Veteran's reported medical history and examined the Veteran.  The VA examiner noted that he reviewed VA treatment records which document a vasectomy.  The examiner noted that the VA treatment records noted that the Veteran had undergone a vasectomy in 2005 and the post-operative note documents that there was no complications following this procedure.  As to the etiology of the peyronie's disease, the VA examiner noted that the underlying pathogenesis of the Peyronie's disease is unknown but it was likely multifactorial with an interplay between genetic predisposition, trauma, and tissue ischemia.  The VA examiner noted that most authorities postulate that peyronie's disease results from repeated blunt trauma to the penis during intercourse.  The VA examiner stated that the trauma that is thought to cause peyronie's disease is not trauma that would be caused from surgical trauma to the scrotum with a vasectomy.  The VA examiner opined that the peyronie's disease was less likely than not secondary to the VA surgery.  The VA examiner stated that the rationale was that a vasectomy would not lead to blunt force trauma to the tunica albuginea of the corpus cavernosum of the penis and the peyronie's disease symptoms pre-dated the vasectomy in 2005.  

The Board finds that the June 2010 VA medical opinion has great evidentiary weight.  The VA medical opinion reflects a comprehensive and reasoned review of the entire evidentiary record and the VA examiner provided the bases and rationale for the medical conclusion.  The VA examiner also provided an opinion as to the possible cause of peyronie's disease and the VA examiner concluded that the vasectomy would not cause peyronie's disease.  The Board points out that the examiner has the skill and expertise to render an opinion as to the cause of peyronie's disease.  See Black, supra.  The VA medical opinion is based on sufficient facts or data, is the product of reliable principles and methods, and the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez; supra.

The Veteran has made general assertions and statements that the peyronie's disease was caused by the vasectomy performed at the VAMC in March 2005.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, an opinion as to the etiology of peyronie's disease falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  As discussed above, the Board finds that the Veteran does not possess the necessary medical expertise to competently opine as to the cause of the peyronie's disease.  There is no indication that the Veteran has the requisite medical training and/or expertise needed to diagnosis a genitourinary disability and provide a medical opinion as to the cause of such diseases.  Therefore, while the Board has considered the Veteran's lay assertions, it ultimately finds that they do not constitute competent evidence to establish a medical relationship between the current peyronie's disease and the VA medical treatment.   

The Board finds that the weight of the evidence is against a finding that the Veteran has an additional disability to include peyronie's disease as a result of the VA treatment.  There is competent and credible medical evidence that establishes that the current peyronie's disease was not caused by VA treatment in March 2005 and the peyronie's disease existed prior to the March 2005 VA medical treatment.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability. Merely showing that the veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In the present case, the Board finds that the weight of the competent and credible evidence shows that the claimed peyronie's disease was not caused by VA medical treatment or the VA vasectomy in March 2005.  Actual causation has not been established in this case.  

There is no competent contrary medical opinion of record regarding the etiology of the claimed peyronie's disease.  The record does not include any competent evidence, to include a medical nexus, which indicates the claimed disability was the result of VA medical treatment.  Since actual causation between the VA medical treatment and the claimed disability has not been established, the Board does not need to proceed to the next step of the analysis which is whether the proximate cause of the claimed disability was negligence, carelessness, lack of proper skill, error in judgment, or fault on behalf of VA in furnishing the treatment or whether the proximate cause was due to an event not reasonably foreseeable.  Absent evidence that the VA medical treatment actually caused the claimed disability, the Board finds that a preponderance of the evidence is against compensation pursuant to 38 U.S.C.A. § 1151 for peyronie's disease claimed as caused by VA lack of proper care/negligence in providing surgical treatment, hospitalization, and/or inpatient treatment, such that compensation is not warranted. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for compensation for peyronie's disease on the basis of 38 U.S.C.A. § 1151, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   



ORDER

Service connection for peyronie's disease is denied.

The claim for compensation for peyronie's disease on the basis of 38 U.S.C.A. § 1151 is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


